Exhibit 10.4
 


























REIMBURSEMENT AND SECURITY AGREEMENT


by and between


SUMITOMO MITSUI BANKING CORPORATION


and


QUALCOMM RIVER HOLDINGS B.V.


Dated as of November 22, 2016



















--------------------------------------------------------------------------------

 
REIMBURSEMENT AND SECURITY AGREEMENT, dated as of November 22, 2016 (the
“Agreement”) by and between QUALCOMM RIVER HOLDINGS B.V., a private limited
liability company (besloten vennootschap) organized under the laws of The
Netherlands (the “Company”), and SUMITOMO MITSUI BANKING CORPORATION (the
“Bank”).


RECITALS:


The Company wishes the Bank to issue, from time to time, from and after the date
hereof, one or more standby letters of credit for the account of the Company
(each, a “Letter of Credit”), and the Bank is willing to issue such Letters of
Credit, subject to the exercise of its discretion in each instance, all on the
terms and subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Company and the Bank agree as follows:


ARTICLE 1
DEFINITIONS AND CONSTRUCTION


Section 1.1.    Definitions.  As used in this Agreement, the following terms
have the following definitions:


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” has the meaning assigned in Section 7.2.


“Commission Fee” has the meaning assigned in Section 2.5.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Dollars” or “$” refers to lawful money of the United States of America.


“Event of Default” has the meaning assigned in Section 6.2.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Bank or required to be withheld or deducted from a payment to the Bank:  (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case (i) imposed as a result of the Bank
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
Dutch withholding Taxes imposed on amounts payable to or for the account of the
Bank pursuant to a law in effect on the date (i) hereof or (ii) the Bank changes
its lending office, except to the extent that, pursuant to Section 2.8, amounts
with respect to such Taxes were payable immediately before it changed its
lending office, (c) Taxes attributable to such Bank’s failure to comply with
Section 2.8(b) and (d) any U.S. Federal withholding Taxes imposed under FATCA.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
 
- 1 -

--------------------------------------------------------------------------------


“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, as in effect from
time to time.


“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the United States Bankruptcy Code, as amended, or under
any other bankruptcy or insolvency law, including assignments for the benefit of
creditors, or proceedings seeking reorganization, arrangement, or other relief.


“LC Disbursement” has the meaning assigned in Section 2.3.


“Letter of Credit” has the meaning assigned in the Recitals to this Agreement.


“Material Adverse Effect” means a material adverse effect on or change in (a)
the financial condition of the Company, the Parent or any of the foregoing and
its Subsidiaries, taken as a whole or (b) the legality, validity, binding effect
or enforceability against the Company of any Obligations.


“Obligations” shall mean the collective reference to the unpaid amount of LC
Disbursements and all other obligations and liabilities of the Company
(including, without limitation, interest accruing at the then applicable rate
provided in this Agreement after the maturity of the LC Disbursements and
interest accruing at the then applicable rate provided in this Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Bank, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any Letter of Credit, any other
document made, delivered or given in connection therewith, or any Pledged
Account, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Bank that are required
to be paid by the Company pursuant to the terms of any of the foregoing
agreements, and all Commission Fees).
 
- 2 -

--------------------------------------------------------------------------------


“Order” means any writ, judgment, injunction, decree or similar order of any
Governmental Authority.


“Other Connection Taxes” means, with respect to the Bank, Taxes imposed as a
result of a present or former connection between the Bank and the jurisdiction
imposing such Taxes (other than connections arising from the Bank having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement, or sold
or assigned an interest in this Agreement).


“Parent” means QUALCOMM Incorporated, a corporation organized under the laws of
the State of Delaware.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.


“Permitted Liens” means any security, interest, lien, right of set-off or other
claim or encumbrance of any bank or intermediary hat maintains the Pledged
Account.


“Pledged Account” has the meaning assigned in Section 7.1.


“Prime Rate” means the rate of interest per annum established by the Bank’s New
York Branch from time to time as its prime rate or base rate; each change in the
Prime Rate shall be effective from and including the date such change is
established as being effective.


“Required Coverage Amount” has the meaning assigned in Section 7.5.


“Sanctions” has the meaning assigned in Section 5.1(f).


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association, or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled by the parent, or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“UCC”  means the Uniform Commercial Code as in the effect in the State of New
York from time to time.
 
- 3 -

--------------------------------------------------------------------------------


“UCP” means the Uniform Customs and Practice for Documentary Credits as most
recently published by the International Chamber of Commerce.


Section 1.2.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (c) the words “herein”, “hereof’ and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof.


Section 1.3.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.


ARTICLE 2
ISSUANCE OF LETTERS OF CREDIT;
REIMBURSEMENT AND OTHER PAYMENTS


Section 2.1.    General.  Subject to the terms and conditions set forth herein,
the Company may from time to time request the Bank to issue Letters of Credit
for its own account in such form as is acceptable to the Bank in its reasonable
determination.


Section 2.2.    Procedure for Issuing Letters of Credit.  In order to request
the issuance of a Letter of Credit, the Company shall hand deliver or telecopy
to the Bank (reasonably in advance of the requested date of issuance) an
application requesting the issuance of a Letter of Credit and setting forth
(i) the proposed issuance date of the requested Letter of Credit; (ii) the
amount thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents, if any, to be presented by such
beneficiary in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (vii) such other matters as shall be necessary to prepare such
Letter of Credit.  If the Bank agrees to issue the Letter of Credit, the Bank
shall deliver such Letter of Credit to its addressee with a copy to the
Company.  The signing of this Agreement shall not be construed to impose upon
the Bank an obligation to issue, amend or renew any Letter of Credit.


Section 2.3.    Reimbursement.  If the Bank shall make any payment or
disbursement pursuant to or in respect of a Letter of Credit (each, an “LC
Disbursement”), the Company shall pay to the Bank, in same day funds, an amount
equal to such LC Disbursement, which payment shall be made (x) if notice of such
disbursement is provided by the Bank to the Company not later than 11:00 a.m.
(Pacific time), on the date of such disbursement and (y) if notice of such
disbursement is provided by the Bank to the Company later than 11:00 a.m.
(Pacific time), on the next succeeding Business Day, provided that (a) if such
draft is in a currency other than Dollars, the Company shall, at the option of
the Bank, (i) pay the equivalent of such amount in Dollars at the Bank’s
then-applicable selling rate for such other currency for transfers to the place
where, and in the currency in which, such draft is payable, or (ii) pay such
amount in such other currency in the place, form and manner directed by the
Bank; and (b) if a time draft is drawn under any Letter of Credit, the Company
shall make such payment without demand sufficiently in advance of the maturity
of the draft to enable the Bank to make timely payment of the amount so drawn
under such Letter of Credit.  If the Company fails to reimburse the Bank as
provided in this Section 2.3, the Bank will be entitled to apply all or any part
of the Collateral to such unreimbursed drafts, and the Company hereby authorizes
and instructs the Bank to make such application.
 
- 4 -

--------------------------------------------------------------------------------

 
Section 2.4.    Interest on Overdue Amounts.  If the Company fails to reimburse
the Bank for any LC Disbursement or if the Company fails to pay any other amount
owing hereunder in full on the date due, then the unpaid amount thereof shall
bear interest (computed on the basis of a year of 360 days and the actual number
of days elapsed), for each day from and including the date of such LC
Disbursement or payment default, as applicable, to but excluding the date on
which payment is actually made by the Company, at the Prime Rate plus 2.0%.


Section 2.5.    Commission Fee.  The Company shall pay to the Bank a commission
fee (the “Commission Fee”) with respect to each Letter of Credit in the amount
equal to 0.3% per annum of the face amount of the Letter of Credit, calculated
for the actual number of days elapsed on the basis of a year of 360 days.  The
Commission Fee shall be payable in arrears on each quarterly anniversary of the
issuance thereof and, without duplication, on the date of expiration or
termination thereof.  The Commission Fee shall be fully earned when due and
nonrefundable when paid.


Section 2.6.    Payment Instructions.  All payments by the Company to the Bank
hereunder shall be made in immediately available funds, free of any reduction
and without set-off or counterclaim.  Payments in Dollars shall be made at or
prior to 11:00 a.m., (Pacific time), by wire transfer to Citibank N.A. New York,
ABA No. 021000089, for the account of Sumitomo Mitsui Banking Corporation,
account #36023837 (Trade Credit Services Department, re: Qualcomm River Holdings
B.V.) or to such other account or accounts as the Bank may notify the Company
pursuant to Section 8.2.  Subject to providing prior notice to the Company, the
Company hereby authorizes the Bank to debit any account maintained by the
Company with the Bank to effect any payment under this Agreement.


Section 2.7.    Additional Costs.  If any change in any law or regulation or in
the interpretation thereof by any Governmental Authority charged with the
administration thereof shall either (i) impose, modify or deem applicable any
reserve, special deposit or similar requirement, including any capital adequacy
costs (in each case, other than by a de minimis amount), against letters of
credit issued by the Bank or (ii) impose on the Bank any other condition
regarding any Letter of Credit, and the result of any event referred to in
clause (i) or (ii) of this Section 2.7 shall be to increase the cost to the Bank
of issuing or maintaining such Letter of Credit in any amount deemed material by
the Bank (in each case, other than by a de minimis amount), which cost, in the
Bank’s judgment, cannot reasonably be avoided by the Bank, then, upon written
notice from the Bank, the Company shall promptly pay to the Bank an amount equal
to such cost, the Bank’s determination of which will be conclusive in the
absence of manifest error.  All amounts contemplated in this Section 2.7 that
are not paid within 10 business days following such notice will bear interest at
the rate set forth in Section 2.4.
 
- 5 -

--------------------------------------------------------------------------------

 
Section 2.8.    Net Payment.


(a)    All amounts payable by the Company hereunder will be paid in full, free
of all Taxes now or hereafter levied, collected, withheld, assessed or otherwise
imposed, other than Excluded Taxes (“Indemnified Taxes”).  If any Indemnified
Taxes are so levied or imposed, the Company agrees to pay the full amount of
such Indemnified Taxes and such additional amounts as may be necessary so that
every payment of all amounts due hereunder, after withholding or deduction or on
account of any Indemnified Taxes, will not be less than the amount provided for
herein.  The Company shall promptly furnish to the Bank tax receipts or other
evidence of the payment by the Company of any such Indemnified Taxes that are
due under applicable law and, if the Bank pays any such Indemnified Taxes, the
Bank shall furnish to the Company copies of tax receipts evidencing such payment
by the Bank.  If the Company is prohibited by law from making one or more
payments under this Agreement free of Indemnified Taxes in accordance herewith,
or if any taxing authority shall at any time assert that the Bank is required to
pay any such Indemnified Taxes with respect to payments made by the Company
under this Agreement, then the Company shall pay such additional amount to the
Bank as may be necessary in order that the actual amount received by Bank after
all Indemnified Taxes (and after payment of any additional Indemnified Taxes due
as a consequence of the payment of such additional amount) shall equal the
amount that would have been received by the Bank if such Indemnified Taxes were
not required.  Whenever any such Indemnified Taxes are required to be withheld
or deducted from any amounts payable to the Bank hereunder, the Company shall
pay such Indemnified Taxes to the appropriate taxing authority for the account
of the Bank and, as promptly as possible thereafter, send to the Bank an
official receipt showing payment thereof, together with such additional
documentary evidence as may be reasonably required from time to time by the
Bank.  If the Company fails to pay any such Indemnified Taxes when due to the
appropriate taxing authority or fails to remit any such official receipts or
other required documentary evidence, the Company agrees to indemnify the Bank
for and to hold the Bank harmless from and against any incremental Indemnified
Taxes, interest or penalties that may become payable by the Bank as a result of
such failure.


(b)    If the Bank is entitled to an exemption from, or reduction of,
withholding Tax with respect to payments made under this Agreement, it shall
deliver to the Company, at the time or times reasonably requested by the
Company, such properly completed and executed documentation reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate of withholding.  In addition, if reasonably requested by the
Borrower, the Bank shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company as will enable the Company
to determine whether or not the Bank is subject to backup withholding or
information reporting requirements.

- 6 -

--------------------------------------------------------------------------------

 
ARTICLE 3
CONDITIONS PRECEDENT


Section 3.1.    Conditions Precedent to Issuance of Letters of Credit.  It shall
be a condition precedent to the issuance by the Bank of each Letter of Credit
that:


(a)    The Bank shall have received all of the following, each of which shall be
in form and substance satisfactory to the Bank (it being understood that and
agreed that the documentation previously provided to the Bank satisfies this
requirement):


  (i)    a certificate of an officer of the Company, dated as of the date
hereof, certifying the name and true signatures of the officers of the Company
authorized to sign this Agreement and any documents related hereto;
 
 (ii)    evidence reasonably acceptable to the Bank that the Company’s
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action; and
 
(iii)    such other documents, instruments, approvals (and, if requested by the
Bank, certified duplicates of executed copies thereof) as the Bank may
reasonably request.


(b)    The representations and warranties contained in Section 5.1 hereof shall
be true and correct on and as of the date of issuance of each Letter of Credit
as though made on and as of such date in all material respects (or, with respect
to any representation or warranty qualified by reference to materiality or
Material Adverse Effect, in all respects).


(c)    To the extent invoiced one business day in advance, all fees due
hereunder or in connection herewith, including, but not limited to, the
Commission Fee described in Section 2.5 hereof, shall have been irrevocably paid
in full.


(d)    The Company shall comply with the terms of Section 7.5 with respect to
the Required Coverage Amount.


ARTICLE 4
OBLIGATIONS ABSOLUTE


Section 4.1.    Obligations of the Company.  The obligations of the Company
under this Agreement shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement,
under any and all circumstances whatsoever, and irrespective of:



(a)
the existence of any claim, set-off, defense or other rights that the Company,
any other party guaranteeing or otherwise obligated with the Company or any
other Person may at any time have against the beneficiary under any Letter of
Credit, the Bank or any other Person, whether in connection with this Agreement
or any other related or unrelated agreement or transaction;

 
- 7 -

--------------------------------------------------------------------------------

 

(b)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;




(c)
the insolvency or bankruptcy of any Person;




(d)
any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision of any of the foregoing;




(e)
any change in the time, manner, or place of payment of, or in any other term of,
any obligation of the Company or any other Person in respect of this Agreement,
any Letter of Credit, or any related document or instrument or any other
amendment or waiver of or any consent to departure from any of the foregoing; or




(f)
any other act, or omission to act, or delay of any kind of the Bank or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 4.1,
constitute a legal or equitable discharge of the Company’s obligations
hereunder.



Section 4.2.    Actions by the Bank.  The Company agrees that any action or
omission by the Bank or any of the Bank’s correspondents in connection with the
Letters of Credit or presentation thereunder will be binding on the Company and
will not result in any liability to the Bank or any of the Bank’s correspondents
in the absence of bad faith, gross negligence or willful misconduct of the Bank
or the Bank’s correspondents, as the case may be.  Without limiting the
generality of the foregoing, the Bank and each of the Bank’s correspondents
(i) may rely on any oral or other communication reasonably believed in good
faith by the Bank or such correspondent to have been authorized or given by or
on behalf of the Company; (ii) may honor any presentation if the documents
presented appear on their face substantially to comply with the terms and
conditions of the relevant Letter of Credit; (iii) will not be liable to the
Company for any consequential, punitive or special damages; (iv) may honor a
previously dishonored presentation under the Letters of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and will be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Bank; and (v) may reasonably settle or adjust any claim
or demand made on the Bank in any way related to an Order; and honor any drawing
in connection with the Letters of Credit that is the subject of such Order (in
any case, subject to notice to the Company), notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.


Section 4.3.    Payment of Drafts.  The Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Bank shall as promptly as possible notify
the Company of such demand for payment and whether the Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice will not relieve the Company of its obligation to
reimburse the Bank with respect to any such LC Disbursement.
 
- 8 -

--------------------------------------------------------------------------------

 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES


Section 5.1.    Representations and Warranties of the Company.  The Company
represents and warrants as follows:


(a)    The Parent is the direct owner of 100% of the issued and outstanding
voting stock of the Company.


(b)    The Company (i) is an entity duly organized, validly existing and in good
standing (where applicable) under the laws of the jurisdiction of its
organization, (ii) has all requisite licenses and permits from all Governmental
Authorities having jurisdiction over the Company, to own its property and assets
and to carry on its business as now conducted and as proposed to be conducted,
(iii) is qualified to do business, and is in good standing (where applicable),
in every jurisdiction where such qualification is required and (iv) has the
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and each other agreement or instrument contemplated hereby
to which it is or will be a party; except in each case referred to in
clause (ii) or (iii) hereof, to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect.


(c)    This Agreement and the transactions contemplated hereby (i) have been
duly authorized by all requisite corporate or other organizational action and
(ii) will not (A) violate (1) the certificate or articles of incorporation or
other constitutive documents or by-laws of the Company, (2) any material
provision of law, statute, rule or regulation or any Order or (3) any breach or
contravention of, or the creation of, any lien under, or require any payment to
be made under any security document under which Parent is a party and its
property is bound, or affecting the Parent or properties of the Parent or any of
its subsidiaries or any Order to which the Parent or its property is subject;
except in each case referred to in clauses (ii)(A)(2) or (3) where such
violations could not reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect.


(d)   This Agreement has been duly authorized, executed and delivered by the
Company and constitutes the legal, valid and binding obligation, contract and
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


(e)    None of the Company or any of its Subsidiaries has committed any breach
of the FCPA or any other applicable anti-corruption law the effect of which is
or could reasonably be expected to be material to the Company and its
Subsidiaries; and the Company has instituted and maintains policies and
procedures designed to promote and achieve compliance therewith.


(f)    None of the Company, any of its Subsidiaries nor to the knowledge of the
Company, any director, officer, employee or agent thereof is a Person that is,
or is owned or controlled by, any Person that is: (i) currently the subject or
target of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, or other relevant sanctions authority (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.
 
- 9 -

--------------------------------------------------------------------------------

 
(g)   The Company is the legal and beneficial owner of the Collateral free and
clear of any lien, security interest, or other charge or encumbrance except for
the security interest created by this Agreement.  The pledge and assignment of
the Collateral pursuant to Article 7 of this Agreement creates a valid security
interest in the Collateral, securing the payment of the Obligations.  The
security interest in each Pledged Account shall be a perfected security interest
so long as (i) the Bank is a “bank” (as defined in Section 9-102(a)(8) of the
UCC) or a “securities intermediary” (as defined in Section 8-102(a)(14) of the
UCC), (ii) the Bank’s jurisdiction (within the meaning of Section 9-304 of
9-305, as applicable, of the UCC) is New York , and (iii) the Bank maintains
each Pledged Account as a “deposit account” (as defined in Section 9-102(a)(29)
of the UCC) or a “securities account” (as defined in Section 8-501 of the UCC)
(clauses (i), (ii) and (iii), collectively, the “Control Requirements”) and
shall be prior to any liens, security interests or other charges or encumbrances
other than Permitted Liens.


(h)   The Company is subject to civil and commercial law with respect to its
obligations under this Agreement and the execution, delivery and performance
hereof by the Company constitute private and commercial acts rather than public
or governmental acts.  Under the laws of Netherlands neither the Company nor any
of its property has any immunity from jurisdiction of any court or any legal
process (whether through service or notice, attachment prior to judgment or
attachment in aid of execution).


(i)     In any action or proceeding involving the Company arising out of or
relating to this Agreement in any Dutch court or tribunal, the Bank would be
entitled to the recognition and effectiveness of the choice of law, submission
to jurisdiction, and waiver of sovereign immunity provisions of Sections 8.08,
8.13, and 8.14.


ARTICLE 6
COVENANTS OF THE COMPANY; EVENTS OF DEFAULT; REMEDIES


Section 6.1.    Covenants of the Company.  The Company covenants and agrees with
the Bank that, until all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full and all interest,
fees and other expenses or amounts payable hereunder, if any, shall have been
paid in full, and unless the Bank shall otherwise consent in writing:


(a)    The Company shall (i) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence, (ii) do
or cause to be done all things necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business and (iii) comply in all material respects with all
applicable laws, rules, regulations (including any zoning, building,
environmental law, ordinance, code or approval) and Orders, whether now in
effect or hereafter enacted or issued, except in such instances in which such
requirement of laws, rules, regulations or Orders is being contested in good
faith by appropriate proceedings diligently conducted and except, in the case of
clauses (ii) and (iii) hereof, where the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
 
- 10 -

--------------------------------------------------------------------------------

 
(b)   The Company shall pay its obligations, including Taxes, that, if not paid,
could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Company has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (iii) the failure to make payment pending such contest could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.


(c)    The Company shall promptly notify the Bank of any Default, together with
written notice specifying the nature and period of existence thereof and the
action which Company is taking or proposes to take with respect thereto.


(d)    Promptly upon receipt of notice from the Bank that the value of the
Collateral is less than the Required Coverage Amount (as such terms are defined
in Article 7), the Company shall remit to the Bank the amount determined by the
Bank to be equal to such deficiency.


(e)    The Company shall perform any and all acts and execute any and all
additional documents as may be reasonably requested from time to time by the
Bank to give effect to the purposes of this Agreement.


(f)    No part of the proceeds of any Letter of Credit will be used, directly
or, to the knowledge of the Company, indirectly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, at the time of such payment to any Person in violation
of the FCPA or any other applicable anti-corruption law at the time of such
payment.  The Company shall maintain in effect policies and procedures designed
to promote compliance by the Company, its Subsidiaries, and their respective
directors, officers, employees, and agents with the FCPA and any other
applicable anti-corruption laws.


(g)   The Company shall not, directly or, to the knowledge of the Company,
indirectly, use the proceeds of the Letters of Credit, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (i) to fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any beneficiary).


Section 6.2.    Events of Default.  Each of the following will constitute an
event of default hereunder (an “Event of Default”):


(a)   Any representation or warranty made or deemed made herein or in connection
with any Letter of Credit, or any representation, warranty, statement or
information made, deemed made or furnished in connection with or pursuant
hereto, proves to have been false or misleading in any material respect when so
made, deemed made or furnished.
 
- 11 -

--------------------------------------------------------------------------------

 
(b)   The Company fails to reimburse the Bank for any LC Disbursement when and
as the same becomes due and payable, whether at the due date thereof, by
acceleration or otherwise.


(c)    The Company fails to make any payment of interest on any LC Disbursement
or of any fee or any other amount (other than an amount referred to in
subsection (b) above) due hereunder or in connection herewith, when and as the
same becomes due and payable, and such default continues unremedied for a period
of ten (10) days.


(d)   The Company fails to duly observe or perform any covenant, condition or
agreement contained in Section 6.1(a)(i), Section 6.1(c), Section 6.1(f), or
Section 6.1(g).


(e)    The Company fails to duly observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in (b), (c) or
(d) above) and such failure continues unremedied for a period of thirty (30)
days after notice thereof from the Bank to the Company.


(f)    (i) The Company fails to pay any principal or interest, regardless of
amount, due in respect of any indebtedness having a principal amount greater
than $400,000,000 other than the Obligations hereunder (“Other Indebtedness”)
when and as the same becomes due and payable or (ii) the Company fails to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Other Indebtedness
having a principal amount greater than $400,000,000, or any other event or
condition occurs, if the effect of any failure or other event or condition
referred to in this clause (ii) is to cause such Other Indebtedness having a
principal amount greater than $400,000,000 to become due or to be required to be
repurchased, redeemed or defeased prior to its stated maturity.


(g)   The Company or the Parent (i) voluntarily commences any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect; (ii) consents to the institution of any proceeding
or petition described in clause (h) of this Section 6.2; (iii) applies for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or the Parent or for a
substantial part of its assets or (iv) makes a general assignment for the
benefit of creditors.


(h)   An involuntary proceeding is commenced or an involuntary petition is filed
seeking (i) liquidation, reorganization or other relief in respect of the
Company or the Parent or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect; or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or the Parent or for a substantial part of its assets, and, in the case
of clauses (i) or (ii), such proceeding or petition continues undismissed for 60
days or an order or decree approving or ordering any of the foregoing is
entered.
 
- 12 -

--------------------------------------------------------------------------------

 
(i)    One or more judgments for the payment of money in an aggregate amount in
excess of $400,000,000 is rendered against the Company and the same remains
undischarged for a period of sixty (60) consecutive days during which execution
is not effectively stayed.


(j)     Any guarantee, letter of awareness or other document executed or issued
in support of the obligations of the Company to the Bank ceases to be, or is
asserted by any issuer thereof not to be, a valid and enforceable guarantee of
the obligations hereunder, or any security interest purported to be created by
this Agreement or any related security document ceases to be, or is asserted by
the grantor thereof not to be, a valid, perfected, first priority (subject to
Permitted Liens) security interest in all or any part of the Collateral or other
assets or properties covered thereby, other than a failure to be perfected due
to any action or inaction of the Bank, including any failure by Bank to maintain
the Control Requirements.


(k)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than Parent becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934), directly or indirectly, of 35%
or more of the equity securities of the Company entitled to vote for members of
the board of directors or equivalent governing body of the Company on a
fully-diluted basis.


Section 6.3.    Remedies.  (a)  Upon the occurrence of any Event of Default
(other than an event with respect to the Company described in clauses (g) or (h)
of Section 6.2), the Bank may, by notice to the Company, declare all Obligations
to be immediately due and payable, whereupon the same shall forthwith become due
and payable by the Company, without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Company; and, in case of any
event with respect to the Company described in clauses (g) or (h) of Section
6.2, all Obligations shall become immediately and automatically due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company.


(c)    If any Event of Default shall have occurred and be continuing, the Bank
may, without notice to the Company except as required by law and at any time or
from time to time, charge, set-off, and otherwise apply all or any part of the
Collateral and any other deposits of the Company held by the Bank or any
affiliate of the Bank (including unmatured time deposits and certificates of
deposit) against the Obligations or any part thereof.


(d)   If any Default or Event of Default shall have occurred and be continuing,
the Company shall not be entitled to withdraw or transfer funds from any Pledged
Account, or to direct or otherwise control the terms of any rollover, investment
or reinvestment of the Collateral.


ARTICLE 7
PLEDGE AND SECURITY


Section 7.1.    The Pledged Accounts.  The Company has opened or shall open one
or more demand deposit accounts (each, a “DDA”) or time deposit accounts (each,
a “Time Deposit”) with the Bank, including DDA #335226 and Time Deposit #335192,
each maintained at the Bank’s New York Branch (each such account, and all
extensions, renewals, or rollovers thereof from time to time being a “Pledged
Account”) which Pledged Accounts shall be under the sole dominion and control of
the Bank.  Subject to and without limiting Section 7.6, Collateral held in the
Pledged Accounts shall not be available for use by the Company or any of its
Subsidiaries or affiliates, whether pursuant to Section 363 of the Bankruptcy
Code or otherwise.  Each Pledged Account will be subject to such applicable
laws, regulations, and Bank policies and procedures as may now or hereafter be
in effect.
 
- 13 -

--------------------------------------------------------------------------------

 
Section 7.2.    Grant of Security Interest.  As security for the payment of all
Obligations, whether now existing or hereafter incurred or arising, the Company
hereby pledges and assigns to the Bank, and grants to the Bank a continuing
security interest in, the following property and assets of the Company
(collectively, the “Collateral”): (a) each Pledged Account; (b)  all cash from
time to time deposited into any Pledged Account; (c) all Investments (as defined
in Section 7.3(a)) from time to time credited to or deposited in any Pledged
Account; (d) all interest, dividends, cash, instruments, and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any Investments described in clause (c) and credited to or
deposited in any Pledged Account; and (e) to the extent not covered by clauses
(a) through (d) above, all proceeds and products of any and all of the
foregoing.


                Section 7.3.    Maintaining the Pledged Accounts.


(a)    The Bank will, and the Company hereby authorizes the Bank to, from time
to time, (i) invest amounts on deposit in the Pledged Accounts in such deposits,
commercial paper and securities (the “Investments”) as the Company may select
and (ii) invest interest or dividends paid on the Investments and reinvest other
proceeds of such Investments which may mature or be sold in new deposits,
commercial paper or securities as the Company may select.  Interest on and
proceeds of a Pledged Account that are not invested or reinvested will be
deposited and held in a DDA unless otherwise instructed by the Company; provided
that the Company may at any time or from time to time request release of such
interest and proceeds in accordance with Section 7.6 hereof.  The Company will
only select Investments in which Bank can obtain a first priority, perfected
security interest (subject to the Control Requirements), and in furtherance of
the foregoing, all Investments shall be credited to or deposited in a Pledged
Account.  The Bank will have no responsibility for selecting the maturities
relating to the Pledged Accounts but shall notify the Company at least 10 days
prior to the maturity of any deposit or any other event requiring a new
investment decision by the Company.


(b)   The Company hereby authorizes the Bank to (i) transfer funds from any
Pledged Account to any other Pledged Account for the purposes of reimbursing the
Bank for any LC Disbursement in accordance with Section 2.3 or paying any other
Obligation of the Company hereunder and (ii) to terminate a Time Deposit prior
to maturity if necessary in order to make any payment contemplated in subsection
(i), and the Company shall be responsible for any actual and customary breakage
costs or, with respect to any new Investment after the initial deposit into the
Pledged Accounts, other similar expenses to the extent described to the Company
prior to the making such new Investment of the Bank that may result therefrom
(such amounts, “Breakage Amounts”).
 
- 14 -

--------------------------------------------------------------------------------

 
Section 7.4.    Reasonable Care.  The Bank shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property.


Section 7.5.    Required Coverage Amount  Until irrevocable payment in full of
all Obligations (other than contingent obligations for indemnification, expense
reimbursement or other contingent obligations as to which no claim has been
made) and the termination or expiration of all Letters of Credit, the Company
shall maintain an aggregate balance in the Pledged Accounts that equals or
exceeds 100% of the sum of the aggregate face amount of all outstanding Letters
of Credit (the “Required Coverage Amount”), the Bank’s computation of which
shall be binding on the Company absent manifest error.  If at any time the sum
referred to in Section 7.6(b)(i) is less than the Required Coverage Amount, the
Company shall promptly pledge and assign to the Bank additional Collateral
acceptable to the Bank so that thereafter the sum referred to in Section
7.6(b)(i) shall equal or exceed the Required Coverage Amount.


Section 7.6.     Release of Amounts.  So long as no Event of Default or any
event which, with the passing of time, giving of notice, or both, would become
an Event of Default shall have occurred and be continuing, the Bank will pay and
release to the Company or at its order (a) accrued interest due and payable on
the Pledged Accounts and (b) amounts of credit balance of the Pledged Accounts
in an aggregate amount up to but not exceeding the excess, if any (as of the
time immediately prior to the payment or release of any such amount) of (i) the
sum of the credit balance of all Pledged Account (less any applicable Breakage
Amounts) over (ii) the Required Coverage Amount, it being understood that the
value of the Collateral remaining after the payment or release of any amount
pursuant to clause (b) of this Section 7.6 shall be at least equal to the
Required Coverage Amount.  Upon irrevocable payment in full of all Obligations
and the termination or expiration of all Letters of Credit issued hereunder
(other than contingent obligations for indemnification, expense reimbursement or
other contingent obligations as to which no claim has been made), the Company
shall be entitled to the return of such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof and the security
interests granted hereby shall terminate and all rights to the Collateral shall
revert to the Company.  Upon any such termination, Bank agrees to promptly
execute and deliver to the Company such documents and instruments as the Company
shall reasonably request to evidence such termination or release.


Section 7.7.    Further Assurances.  The Company agrees that at any time and
from time to time, at the expense of the Company, the Company shall promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that the Bank may request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Bank to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.


Section 7.8.    Bank Appointed Attorney-in-Fact.  The Company hereby irrevocably
appoints the Bank as its attorney-in-fact, with full authority in the place and
stead of the Company and in the Company’s name, from time to time in the Bank’s
discretion, to take any action and to execute any instrument which the Bank may
deem necessary to perfect the security interest granted hereunder and to
maintain such perfection and the priority thereof, or, following an Event of
Default, to otherwise accomplish the purposes of this pledge and grant of
security interest.
 
- 15 -

--------------------------------------------------------------------------------

 
ARTICLE 8
MISCELLANEOUS


Section 8.1.    Amendments; Etc.  No amendment or waiver of any provision of
this Agreement nor consent to any departure by the Bank or the Company therefrom
shall in any event be effective unless the same shall be in writing and signed
by the Bank and the Company, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.


Section 8.2.    Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein will be in writing and will be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax or email as follows:



 
Qualcomm River Holdings B.V.
 
Science Park 400, Matrix II
 
1098, XH Amsterdam
 
The Netherlands
 
Attention:    Managing Director
   
with a copy to:
QUALCOMM Incorporated
 
5775 Morehouse Drive
 
San Diego, CA 92121
 
Attention:
Adam Schwenker, Director  
Email:            
aschwenk@qualcomm.com    
If to the Bank:
Sumitomo Mitsui Banking Corporation
 
277 Park Avenue, 6th Floor
 
New York, NY  10172
 
Attention:    
GTFD  
Telephone:  
(212) 224-4000  
Fax:               
(212) 593-9514



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, will be deemed to have been given when received; notices sent
by fax or email will be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, will be deemed to have
been given at the opening of business on the next business day for the
recipient).  The Company and the Bank may each change its address for purposes
hereof by notice to the other given in accordance Section 8.2.


Section 8.3.    No Waiver; Remedies Cumulative.  No failure on the part of the
Bank or the Company to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof or the exercise of any other rights.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
 
- 16 -

--------------------------------------------------------------------------------

 
Section 8.4.    Indemnification.  (a) The Company shall indemnify and hold
harmless the Bank from and against any and all claims, damages, losses,
liabilities, or reasonable costs or expenses whatsoever which the Bank may incur
(or which may be claimed against the Bank by any Person whatsoever) by reason of
or in connection with the transfer of, or payment of or failure to pay under,
any Letter of Credit (including, not in limitation but in furtherance of the
foregoing, any of the circumstances set forth in Section 4.1 hereof) or by
reason of or in connection with any litigation or other proceeding in any way
restraining, enjoining, or affecting the issuance of any Letter of Credit or the
entering into of this Agreement or the performance of any obligations hereunder;
provided that the Company shall not be required to indemnify the Bank for any
claims, damages, losses, liabilities, costs or expenses to the extent caused
directly by the bad faith, gross negligence or willful misconduct of the Bank. 
The obligations of the Company under this Section 8.4 shall survive the
termination or payment of any Letter of Credit.


(b)    Reliance on Advice of Counsel.  The Bank may consult with and employ
outside legal counsel to advise it concerning its obligations with respect to
any Letter of Credit, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
such counsel.


Section 8.5.    Continuing Obligation.  This Agreement is a continuing
obligation and shall be binding upon and inure to the benefit of and be
enforceable by the Bank and the Company and their respective successors,
transferees and assigns; provided that the Company may not assign all or any
part of its rights or obligations under this Agreement without the prior written
consent of the Bank.


Section 8.6.    Liability of the Bank.  As between the Company and the Bank, the
Company assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of the Letters of Credit; provided
however that the Company may have a claim against the Bank and the Bank may be
liable to the Company, to the extent, but only to the extent, of any direct (as
opposed to consequential or exemplary) damages suffered by the Company which the
Company proves were caused by the willful misconduct or gross negligence in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit.  In furtherance and not in limitation of the
foregoing, the Bank shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of a Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged, (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason,
(iii) the failure of the beneficiary of a Letter of Credit to comply fully with
conditions required to be satisfied by any Person other than the Bank in order
to draw upon such Letter of Credit, (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, or
otherwise, (v) errors in the interpretation of technical terms, (vi) the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit or (vii) any consequences arising from
causes beyond control of the Bank.
 
- 17 -

--------------------------------------------------------------------------------

 
Section 8.7.    Costs, Expenses and Taxes.  Promptly upon the request of the
Bank, the Company shall pay or reimburse the Bank for all reasonable
out-of-pocket costs and expenses incurred by the Bank in connection with the
execution, delivery, filing, recording, enforcement and administration of this
Agreement or any related document or instrument, including correspondent’s
charges, attorney’s fees and other legal costs and expenses, and any and all
stamp and other taxes and fees payable or determined to be payable in connection
with any of the foregoing, and the Company shall save the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.


Section 8.8.    Governing Law.  Except to the extent that any Letter of Credit
provides otherwise, the UCP shall apply to each Letter of Credit.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, except to the extent inconsistent with the UCP, and except to
the extent that perfection of the security interest hereunder, or remedies
hereunder in respect of any particular Collateral, may be governed by the laws
of a jurisdiction other than the State of New York.


Section 8.9.    Headings.  Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.


Section 8.10.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way offset the validity or enforceability of the other
provisions of this Agreement.


Section 8.11.  Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall be an original and all of which together shall
constitute one agreement.


Section 8.12.  Entire Agreement.  This Agreement (including the recitals set
forth hereinabove), the Letters of Credit, any fee letters relating thereto and
the UCP integrate all the terms and conditions mentioned herein or incidental
hereto, and supersede all oral negotiations and prior writings with respect to
the subject matter hereof.


Section 8.13.  Waiver of Jury Trial; Submission to Jurisdiction.  EACH OF THE
BANK AND THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  The Company and the Bank hereby submit to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and
any New York state court sitting in New York City for the purposes of all legal
proceedings arising out of or relating to this Agreement.


Section 8.14.  Waiver of Sovereign Immunity.  To the extent that the Company has
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or its
property, the Company hereby irrevocably waives such immunity in respect of its
obligations hereunder to the extent permitted by applicable law.  Without
limiting the generality of the foregoing, the Company agrees that the waivers
set forth in this Section 8.14 shall have force and effect to the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.
 
- 18 -

--------------------------------------------------------------------------------

 
Section 8.15.  PATRIOT Act.  The Bank hereby notifies the Company that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56) (the
“Act”), it is required to obtain, verify and record information that identifies
each customer (including applicants for letters of credit, guarantors and
grantors (“Customers”), which information includes the name and address of each
Customer and other information that will allow such Bank to identify such
Customer in accordance with the Act.


Section 8.16.  Confidentiality.  The Bank agrees to keep confidential any
information provided to it by or on behalf of the Company or Parent pursuant to
or in connection with the Loan Documents, other than information which has been
publicly disclosed or is otherwise publicly available other than in breach of
this Section 8.16; provided that nothing herein shall prevent the Bank from
disclosing any such information (i) to any potential assignee of or participant
in the Loan or any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Company and its obligations which
agrees in writing to comply with the provisions of this section; (ii) to its
affiliates and the employees, officers, partners, directors, agents, attorneys,
accountants and other professional advisors of it and its affiliates, provided
that such recipients are obligated to keep the information confidential;
(iii) upon the request or demand of any Governmental Authority having
jurisdiction over the Bank, including during the course of periodic examinations
and reviews of the Bank; (iv) in connection with the exercise of any remedy
hereunder; (v) in connection with any litigation to which the Bank may be a
party, and (vi) if, prior to such information having been so provided or
obtained, such information was already in the Bank’s possession on a
non-confidential basis without, to the best of the Bank’s knowledge, a duty of
confidentiality to the Company being violated.
 
 
- 19 -

--------------------------------------------------------------------------------


 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.
 
 

  QUALCOMM RIVER HOLDINGS B.V.                
 
By:
/s/ Adam P. Schwenker       Name:  Adam P. Schwenker        Title:
Managing Director
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to SMBC Reimbursement and Security Agreement]
 
- 20 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.
 
 

 
SUMITOMO MITSUI BANKING CORPORATION
               
 
By:
/s/ David W. Kee       Name:  David W. Kee       Title:
Managing Director
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to SMBC Reimbursement and Security Agreement]
 